  Case 16-37900      Doc 63     Filed 03/19/19 Entered 03/19/19 15:04:34          Desc Main
                                  Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )   BANKRUPTCY CASE
                                              )
ERIC BRYANT,                                  )   NO.: 16-37900
LISA BRYANT,                                  )
                                              )   CHAPTER 13
         Debtors,                             )
                                              )   JUDGE: CAROL A. DOYLE
                                              )


                                   NOTICE OF MOTION

TO: SEE ATTACHED ADDRESSES

       PLEASE TAKE NOTICE THAT ON April 2, 2019 at 9:30am, or as soon thereafter as
counsel may be heard, I shall appear before the Honorable Carol A. Doyle, U.S. Bankruptcy
Judge, 219 S. Dearborn St., 742, Chicago, Illinois 60604, room 742, and shall then and there
present the attached Motion and at which time you may appear if you so desire.

                                     CERTIFICATION

       I, the undersigned Attorney, Certify that I served a copy of this Notice to the Addresses
attached by electronic notice through ECF or by depositing the same at the U.S. Mail at 1 North
Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on March 19, 2019, with proper postage prepaid.

                                                     McCalla Raymer Leibert Pierce,
                                                     LLC

                                                     /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     ARDC# 6295897

                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     (312) 346-9088



   This is an attempt to collect a debt and any information obtained will be used for that
                                           purpose.
  Case 16-37900         Doc 63     Filed 03/19/19 Entered 03/19/19 15:04:34      Desc Main
                                     Document     Page 2 of 4


                              NOTICE OF MOTION ADDRESSES

To Trustee:                                               by Electronic Notice through ECF
Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

To U.S. Trustee:                                          by Electronic Notice through ECF
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

To Debtor:                                                Served via U.S. Mail
Eric Bryant
Lisa Bryant
18046 Butternut Court
Orland Park, Il 60467

To Attorney:                                              by Electronic Notice through ECF
James S Davidson
Sulaiman Law Group, Ltd.
2500 S. Highland Ave
Suite 200
Lombard, IL 60148

McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
  Case 16-37900        Doc 63    Filed 03/19/19 Entered 03/19/19 15:04:34          Desc Main
                                   Document     Page 3 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
ERIC BRYANT,                                   )   NO.: 16-37900
LISA BRYANT,                                   )
                                               )   CHAPTER 13
         Debtors,                              )
                                               )   JUDGE: CAROL A. DOYLE
                                               )


                    MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES LoanCare, LLC as servicing agent for Mid America Mortgage by and

through its attorneys, McCalla Raymer Leibert Pierce, LLC, and requests that the Automatic

Stay heretofore entered on the property located at 18046 Butternut Court, Orland Park, Illinois

60467-5677 be Modified stating as follows:

   1.        On November 30, 2016, the above captioned Chapter 13 was filed.

   2.       On June 20, 2017, the above captioned Chapter 13 was confirmed.

   3.       LoanCare, LLC as servicing agent for Mid America Mortgage services the first

            mortgage lien on the property located at 18046 Butternut Court, Orland Park, Illinois

            60467-5677.

   4.       The Plan calls for the Debtors to be the disbursing agent for the post-petition

            mortgage payments directly to LoanCare, LLC as servicing agent for Mid America

            Mortgage. Current post-petition payments are $2,044.58.

   5.       The post-petition mortgage payments are due and owing for May 1, 2017. The

            default to LoanCare, LLC as servicing agent for Mid America Mortgage is

            approximately $52,479.74 through March 1, 2019; less a suspense of $230.00.
  Case 16-37900          Doc 63   Filed 03/19/19 Entered 03/19/19 15:04:34          Desc Main
                                    Document     Page 4 of 4


   6.       Attorney’s fees and costs for this motion are due in the amount of $1,031.00.

   7.       The plan is in material default.

   8.       LoanCare, LLC as servicing agent for Mid America Mortgage continues to be injured

            each day it remains bound by the Automatic Stay.

   9.       LoanCare, LLC as servicing agent for Mid America Mortgage is not adequately

            protected.

   10.      The property located at 18046 Butternut Court, Orland Park, Illinois 60467-5677 is

            not necessary for the Debtors' reorganization.

   11.      The Debtors have no equity in the property for the benefit of unsecured creditors.

   12.      No cause exists to delay the enforcement and implementation of relief and

            Bankruptcy Rule 4001(A)(3) should be waived.

         WHEREFORE, YOUR MOVANT respectfully prays that the Automatic Stay on the

property located at 18046 Butternut Court, Orland Park, Illinois 60467-5677, be modified and

that Bankruptcy Rule 4001(a)(3) be waived as not applicable, and leave be granted to LoanCare,

LLC as servicing agent for Mid America Mortgage to proceed with nonbankruptcy remedies

including foreclosure, and for such other and further relief as this Honorable Court deems just.


                                                     McCalla Raymer Leibert Pierce, LLC

                                               By:   /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     Illinois Bar No. 6295897
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
